CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the reference to our firm under the captions "Financial Highlights" in the Prospectus and "Counsel and Independent Registered Public Accounting Firm" in the Statement of Additional Information and to the incorporation by reference of our report dated June 28, 2012 on Dreyfus GNMA Fund for the fiscal year ended April 30, 2012 which is incorporated by reference in this Registration Statement (Form N-1A Nos. 002-95553 and 811-04215) of Dreyfus Premier GNMA Fund, Inc. ERNST & YOUNG LLP New York, New York August 28, 2012
